Citation Nr: 0809198	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a kidney condition, 
to include as secondary to service-connected type II diabetes 
mellitus.  

2.  Entitlement to service connection for impotency, to 
include as secondary to service-connected type II diabetes 
mellitus.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.  

4.  Entitlement to service connection for a heart condition, 
to include as secondary to service-connected type II diabetes 
mellitus.  

5.  Entitlement to service connection for an eye condition, 
to include as secondary to service-connected type II diabetes 
mellitus.  

6.  Entitlement to an increased initial rating for service-
connected type II diabetes mellitus, currently evaluated as 
10 percent disabling.  

7.  Entitlement to an effective date prior to October 29, 
2004 for the award of service connection for type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
type II diabetes mellitus with a 10 percent disability rating 
effective October 29, 2004, and denied the claims for service 
connection.  

In a December 2004 VA Form 21-4138, the veteran indicates 
that he has gout.  In a June 2005 VA Form 21-4138, the 
veteran reports having a tumor removed from his neck.  It is 
unclear from these statements, however, whether he intended 
to file claims for service connection.  As review of the 
claims folder does not reveal that the RO has addressed these 
issues, they are REFERRED for appropriate action.  

The issue of entitlement to an increased initial rating for 
service-connected type II diabetes mellitus, and the issues 
of entitlement to service connection for hypertension and 
conditions of the eye and heart as secondary to service-
connected type II diabetes mellitus, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran has a kidney condition, to include diabetic renal 
insufficiency.  

2.  There is no medical evidence of record showing that the 
veteran's impotency, or erectile dysfunction, was incurred in 
service or is proximately due to or the result of service-
connected type II diabetes mellitus.  

3.  The veteran filed a claim for service connection for type 
II diabetes mellitus that was received by the RO in October 
2004.  

4.  In April 2005, the RO granted service connection for type 
II diabetes mellitus, effective October 29, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney 
condition, to include as secondary to service-connected type 
II diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for service connection for impotency, to 
include as secondary to service-connected type II diabetes 
mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

3.  The criteria for an effective date prior to October 29, 
2004, for the award of service connection for type II 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West. 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection claims

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007). 

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  In cases of aggravation of a veteran's nonservice-
connected disability by a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra. 71 
Fed. Reg. 52, 744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

The veteran contends that he has a kidney condition and 
impotency as a result of his service-connected type II 
diabetes mellitus.  See VA Form 21-526 received October 2004; 
November 2004 VA Form 119; statement in support of claim 
received December 2004.  The Board will also consider 
entitlement to service connection for these conditions on a 
direct basis, as was done by the RO.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, his kidneys or impotency.  
At the time of his discharge from service, the veteran denied 
jaundice, frequent or painful urination, kidney stone or 
blood in urine, and recent weight loss or gain, and clinical 
evaluation of his genitourinary system was normal.  See 
October 1967 reports of medical examination and history.  

A review of the post-service medical evidence reveals that 
the veteran was diagnosed with type II diabetes mellitus 
during the summer of 2004.  See VA October 2004 nutrition 
note.  There is no indication that he has been treated for a 
kidney condition, though it appears he has been prescribed 
medication for erectile dysfunction.  See e.g. October 2004 
drug request consult report; VA medication list; see also 
records from Horizon Medical Center.  

The veteran underwent a VA compensation and pension (C&P) 
diabetes mellitus examination in February 2005, during which 
the examiner indicated that the veteran was diagnosed with 
diabetes the year prior based on abnormal glucose testing and 
random glucoses, one of which was in the mid-200s.  The 
veteran had a normal hemoglobin A1c of 5.8.  The veteran 
reported difficulty getting an erection and renal 
insufficiency.  Physical examination revealed that the 
veteran was a healthy appearing adult male in no apparent 
distress.  Laboratory testing revealed creatinine of 1.5 and 
microalbumin of the urine of approximately 4.  The examiner 
reported that it was unlikely the veteran's diabetes was 
related to any of his other conditions.  Specifically, it was 
unlikely that the veteran's erectile dysfunction was related 
to diabetes as erectile dysfunction far preceded his mild 
diabetes.  In addition, there was no evidence of diabetic 
renal insufficiency based on a normal urine microalbumin.  

The evidence of record does not support the veteran's claim 
for entitlement to service connection for a kidney condition.  
As an initial matter, there is no evidence that he had 
problems involving his kidneys while in service.  Moreover, 
there is no post-service competent evidence to indicate that 
he has a kidney condition.  In the absence of evidence that 
the veteran has a kidney condition, to include diabetic renal 
insufficiency, service connection is not warranted and the 
claim must be denied.  See 38 C.F.R. §§ 3.303, 3.310; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The evidence of record also does not support the claim for 
service connection for impotency, or erectile dysfunction.  
The service medical records are devoid of reference to 
trouble with impotency or erectile dysfunction, and though 
the post-service medical evidence indicates that the veteran 
has been prescribed medication for erectile dysfunction, 
there is no medical evidence of record showing that this 
disorder is etiologically related to active service or is 
proximately due to or the result of service-connected type II 
diabetes mellitus.  See February 2005 VA C&P examination 
report; VA treatment records; records from Horizon Medical 
Center.  In the absence of such evidence, service connection 
is not warranted and the claim must be denied.  See 38 C.F.R. 
§§ 3.303, 3.310 (2007).  

II.	Earlier effective date claim

Service connection for type II diabetes mellitus was granted 
on a presumptive basis due to exposure to herbicides with a 
10 percent evaluation effective October 29, 2004.  See April 
2005 rating decision.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.309(e) (2007).  The veteran contends, however, 
that he is entitled to an earlier effective date.  See May 
2005 notice of disagreement (NOD).  

Generally, the effective date of an award of service 
connection is the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  See Thomas v. 
Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 
3.1(p), 3.155(a) (2006).  An informal claim must be written, 
see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and 
it must identify the benefit being sought.  Brannon v. West, 
12 Vet. App. 32, 34-5 (1998). 

If compensation is awarded pursuant to a liberalizing law or 
VA issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
For claims reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  In order for a claimant 
to be eligible for a retroactive payment, however, the 
evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.400(p) (2007); 
McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 
(Fed. Cir. 1997).

Effective May 8, 2001, diabetes mellitus was added to the 
list of diseases to which the presumption of service 
connection applies for veterans who were exposed to Agent 
Orange while in service.  See Disease Associated with 
Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 
Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 
3.309(e) (2004)).  

Review of the claims folder reveals that the veteran filed a 
formal claim for service connection for diabetes mellitus 
that was received by the RO on October 29, 2004.  See VA Form 
21-526.  There is no correspondence prior to the RO's receipt 
of the formal claim that could be construed as an informal 
claim for service connection for diabetes mellitus.  As noted 
above, review of the claims folder also reveals that the 
veteran was diagnosed with type II diabetes mellitus during 
the summer of 2004.  See October 2004 nutrition note; 
February 2005 VA C&P diabetes mellitus examination.  

As the date on which the RO received the veteran's claim 
(October 29, 2004) is later than the date on which 
entitlement arose (summer 2004), the RO correctly assigned an 
effective date of October 29, 2004 to the grant of service 
connection for type II diabetes mellitus.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  Moreover, as 
there is no evidence that the veteran was entitled to service 
connection for diabetes mellitus as of May 8, 2001 and 
continuously until the date of the veteran's claim, the 
veteran is not eligible for retroactive payment pursuant to 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 
3.400(p) (2007).  For these reasons, the veteran's claim for 
entitlement to an earlier effective date for type II diabetes 
mellitus is not warranted and the claim must be denied.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the April 2005 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate his claims for service 
connection, to include on a secondary basis, and of his and 
VA's respective duties in obtaining evidence.  He was also 
asked to send any evidence in his possession that pertained 
to the claims.  See November 2004 letter.  As such, the duty 
to notify has been fulfilled concerning the claims for 
service connection for a kidney condition and impotency.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See April 2006 letter.  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning the effective date of a 
grant of service connection for type II diabetes mellitus 
until after the April 2005 rating decision that granted 
service connection and assigned an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice in proceeding with the issuance of a final 
decision, and further finds that any error in not providing a 
single notice covering all content requirements was, at most, 
harmless.  See 38 C.F.R. § 20.1102 (2007); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was 
subsequently provided with content-complying notice 
concerning the effective date issue and given adequate 
opportunity to provide evidence and argument.  See June 2005 
and April 2006 letters.  Moreover, the issue of entitlement 
to an earlier effective date for service-connected type II 
diabetes mellitus was readjudicated following issuance of the 
June 2005 letter in a February 2006 statement of the case 
(SOC).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's private and VA treatment records have 
been associated with the claims folder and he was afforded an 
appropriate VA examination.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

Service connection for a kidney condition, to include as 
secondary to service-connected type II diabetes mellitus, is 
denied.  

Service connection for impotency, to include as secondary to 
service-connected type II diabetes mellitus, is denied.  

An effective date prior to October 29, 2004, for the award of 
service connection for type II diabetes mellitus is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran seeks an increased initial rating for service-
connected type II diabetes mellitus.  He underwent a VA C&P 
diabetes mellitus examination in February 2005, which is now 
over three years old.  In light of the foregoing, fundamental 
fairness to the veteran warrants a more contemporaneous VA 
C&P examination for the purpose of ascertaining the current 
severity of the veteran's service-connected type II diabetes 
mellitus.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (when a veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, the VA's duty to assist includes providing a new 
examination).  

The veteran seeks service connection for a heart condition.  
His service medical records document a complaint of anterior 
left chest wall pain in August 1966 with a similar episode 
noted in the past (three to four times), no relation with 
food.  An impression of "musculoskeletic" anterior chest 
wall pain was made.  See health record.  At the time of his 
discharge from service, the veteran denied shortness of 
breath, pain or pressure in chest, and palpitation or 
pounding heart and clinical evaluation of his lungs and chest 
and heart was normal.  See October 1967 reports of medical 
examination and history.  

At the time of the February 2005 VA C&P diabetes mellitus 
examination, the examiner indicated that it was not clear 
whether the veteran truly had a heart condition, to include 
heart disease or coronary disease.  The examiner noted that 
inferior Q-waves on electrocardiogram in a patient with no 
history of myocardial infarction or a history of chest pain 
is a nonspecific finding.  See VA examination report.  The 
Board notes an August 2004 chest x-ray, which showed that his 
cardiac size was within normal limits and that the aorta was 
slightly tortuous.  An impression of no evidence of acute 
cardiopulmonary disease was made.  An August 2004 
electrocardiogram (EKG) showed normal sinus rhythm (NSR) with 
first degree atrioventricular block (AVB), frequent premature 
ventricular contractions (PVCS), and inferior myocardial 
infarction (MI).  See October 2004 H&P - new clinic patient 
note.  

The evidence of record dated since the February 2005 VA 
examination contains a September 2005 cardiology clinic note.  
The examining cardiologist indicated that an echocardiogram 
performed on February 24, 2005 demonstrated mild aortic 
insufficiency and trace mitral insufficiency with a dilated 
aortic root and a mildly depressed left ventricular systolic 
function at 40 percent.  The veteran was also noted to have 
inferior posterior wall hypokinesis.  At the time of the 
visit, the veteran denied chest pain, shortness of breath, 
orthopnea, paroxysmal nocturnal dyspnea, lower extremity 
edema, presyncope and palpitations.  The examiner discussed 
the risks of further evaluation, which include a stress test 
or a cardiac catheterization for evaluation of his coronary 
artery disease; after discussion, because of the depressed 
left ventricular ejection fraction (LVEF), the veteran 
decided to proceed with coronary angiography and percutaneous 
intervention if necessary.  

An October 2005 cardiac catheterization pre-evaluation note 
indicates that the veteran's admitting diagnosis was new 
cardiomyopathy.  The cardiac catheterization report indicates 
that the following diagnostic procedures were conducted: left 
heart catheterization; left ventriculography; and selective 
coronary angiography.  The summary reveals that hemodynamic 
assessment demonstrated no systemic hypertension and normal 
left ventricular end diastolic pressure (LVEDP), 12 mmHg or 
less; coronary angiography demonstrated minor luminal 
irregularities, first diagonal, and discrete 30 percent 
stenosis in the proximal third of the vessel segment, a 
tubular 25 percent stenosis in the mid third of the vessel 
segment, and a tubular 30 percent stenosis in the proximal 
third of the vessel segment just after right ventricle (RV) 
marginal; and global left ventricular function was normal, 
ejection fraction (EF) estimated by contrast ventriculography 
was 65 percent.  

In light of the evidence associated with the claims folder 
subsequent to the February 2005 VA C&P diabetes mellitus 
examination, the Board finds that the veteran should be 
afforded a VA cardiovascular examination to clarify whether 
or not he suffers from heart disease and, if so, for an 
opinion on etiology.  See 38 C.F.R. § 3.159(c)(4) (2007).

The veteran also seeks entitlement to service connection for 
hypertension as secondary to service-connected type II 
diabetes mellitus.  Though the veteran was not formally 
diagnosed with hypertension during the February 2005 VA C&P 
diabetes mellitus examination, the examiner reported that his 
hypertension preceded his diabetes by several years.  The 
examiner did not provide an opinion regarding the etiology of 
the veteran's hypertension.  This should be accomplished on 
remand.

Lastly, the veteran seeks service connection for an eye 
condition as secondary to service-connected type II diabetes 
mellitus.  His service medical reveal that he reported eye 
trouble at the time of his induction, but no specific 
notation was made regarding his eyes.  See June 1965 report 
of medical history.  Distant vision was 20/20, bilaterally, 
and near vision was T-1, bilaterally; clinical evaluation of 
the veteran's eyes, to include visual acuity and refraction, 
was normal.  See June 1965 report of medical examination.  
The service medical records are otherwise devoid of reference 
to complaint of, or treatment for, problems with the 
veteran's eyes.  

During a February 2005 VA C&P eye examination, the veteran 
was diagnosed with dry eye syndrome/meibomian gland disease 
of the eyelid margins, bilaterally; mild myopia in the left 
eye that corrects to 20/20; and mild nuclear sclerotic 
cataracts in both eyes.  No opinion on etiology was provided 
by the VA examiner, though he made it clear there was no sign 
of diabetic retinopathy in either eye.  

The Board notes that myopia is defined as a refractive error 
and is also known as nearsightedness.  See Dorland's 
Illustrated Medical Dictionary 1094 (28th ed. 1994).  
Refractive error of the eye is not a disease or injury for 
which the veteran can receive compensation.  See 38 C.F.R. § 
3.303(c) (2007).  As the other diagnosed conditions are not 
refractive errors of the eye, and in the absence of an 
opinion as to whether dry eye syndrome/meibomian gland 
disease of the bilateral eyelid margins and/or mild bilateral 
nuclear sclerotic cataracts were incurred in service, or 
whether they are proximately due to or the result of service-
connected type II diabetes mellitus, the Board finds that the 
RO/AMC should request an etiology opinion from the examiner 
who conducted the February 2005 VA eye examination.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Tennessee Valley 
Healthcare System in Nashville, dated 
since February 2006.  

2.  Thereafter, schedule the veteran for 
an appropriate VA examination to 
determine the current severity of his 
service-connected type II diabetes 
mellitus.  The veteran's claims folder 
should be available to and reviewed by 
the examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected diabetes mellitus.  The 
examiner should state whether or not the 
veteran's diabetes mellitus requires 
insulin or hypoglycemic agent and 
regulation of activities (i.e., avoidance 
of strenuous occupational and 
recreational activities).  

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

3.  Schedule the veteran for a VA 
cardiovascular examination.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examiner should 
indicate in the report that the claims 
file was in fact reviewed.  Any indicated 
tests, as determined to be appropriate by 
the doctor, should be accomplished.

The examiner is requested to provide an 
opinion as to whether the veteran has a 
heart condition and, if so, to specify 
the diagnosis.  The examiner should 
specifically discuss the significance of 
the October 2005 cardiac catheterization 
and whether these findings represent the 
presence of heart disease.

If the veteran is shown to suffer from 
heart disease, the examiner should state 
whether it is at least as likely as not 
(probability of 50 percent of greater) 
that heart disease had its onset during 
service or is related to any in-service 
disease or injury; and, if not, whether 
it is at least as likely as not that the 
veteran's diabetes mellitus either (a) 
caused or (b) aggravated his heart 
disease.  

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's hypertension 
had its onset during service or is 
related to any in-service disease or 
injury; and, if not, whether it is at 
least as likely as not that the veteran's 
diabetes mellitus either (a) caused or 
(b) aggravated his hypertension.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

4.  Return the claims folder and a copy 
of this remand to the examiner who 
conducted the February 2005 eye 
examination for an opinion regarding 
whether it is at least as likely as not 
that the diagnosed eye conditions were 
either (a) caused or (b) aggravated by 
service-connected type II diabetes 
mellitus.  

If the February 2005 VA examiner is not 
available, or if the requested opinion 
cannot be given without further 
examination of the veteran, such 
examination should be scheduled.  

The examiner must provide a complete 
rationale for all opinions and 
conclusions reached.

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


